                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

JUSTIN STROLIS,                               )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 118-137
                                              )
LUCAS HEISE,                                  )
                                              )
              Defendant.                      )
                                         _________

                                         ORDER
                                         _________

       Defendant removed this case to federal court on August 28, 2018, and filed his

answer to the original complaint on August 31, 2018. (Doc. nos. 1, 5.) The deadline for the

parties to confer as provided in Federal Rule of Civil Procedure 26(f) and then submit a joint

26(f) Report as set forth in the Court’s prior Order has passed. (See doc. no. 2.) However,

no Rule 26(f) Report has been filed. Accordingly, the Court ORDERS the parties to conduct

a conference within fourteen days of the date of this Order and to file a joint 26(f) Report

within seven days of the date of the conference. The Court DIRECTS the CLERK to attach

the standard “RULE 26(f) REPORT” to this Order.

       SO ORDERED this 9th day of October, 2018, at Augusta, Georgia.
